Citation Nr: 0941024	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  07-02 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for osteoarthritis of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1949 to February 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2009).



FINDINGS OF FACT

Throughout the rating period on appeal, the Veteran's 
cervical spine disability has been manifested by daily pain 
that is tolerated by pain medication, and pain at the ends of 
range of motion testing; objectively, forward flexion was 
predominantly 40 to 45 degrees and combined range of cervical 
motion was greater than 170 degrees.  There has been no 
additional functional limitation demonstrated due to pain.     



CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for osteoarthritis of the cervical spine have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5235-5243, 5003 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Appeals for 
Veterans Claims, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

As to claims for increase, the U.S. Court of Appeals for 
Veteran Claims previously held that a detailed notice, 
tailored to the specific aspects of each claim, must be 
provided under 38 U.S.C.A. § 5103(a).  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, the Federal Circuit 
Court recently reversed that decision, holding that what is 
required is generic notice of the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment and earning capacity, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 
2009).  See Dingess v. Nicholson, supra.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, a letter was sent to the Veteran in August 
2005, prior to the initial RO decision which is the subject 
of this appeal.  The letter informed him of what evidence was 
required to substantiate the claims, and of the Veteran's and 
VA's respective duties for obtaining evidence.  It described 
what the evidence should show, including how the claimed 
disability had worsened in severity.  Although no longer 
required, the Veteran was also asked to submit evidence 
and/or information in his possession to the RO.  A March 2006 
letter described how VA determines disability ratings and 
effective dates.

It is acknowledged that the VCAA letter sent to the Veteran 
in August 2005 does not appear to have fully satisfied the 
requirements of Vasquez-Flores, in that it did not specify 
that the evidence should show how the disability affected the 
Veteran's employment.  Therefore, to this extent, the duty to 
notify was not satisfied prior to the initial unfavorable 
decision on the claim by the RO.  Under such circumstances, 
VA's duty to notify may not be satisfied solely by various 
post-decisional communications.  See Mayfield v. Nicholson, 
supra, 444 F.3d at 1333.  




Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  Mayfield, supra; see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as a in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC), is sufficient to cure a timing defect).  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield, supra, at 1317, 1323-24; 
Prickett, supra, at 376.

In this case, the December 2006 SOC included the diagnostic 
codes used to evaluate the Veteran's cervical spine 
disability and included 38 C.F.R. § 4.10, which states that 
functional impairment, including the effect of the disability 
on employment, is part of the basis for determining the 
appropriate disability evaluation.  The claim was 
subsequently re-adjudicated in the December 2007 SSOC.  In 
addition, the April 2006 rating decision, December 2006 SOC, 
and December 2007 SSOC explained the basis for the RO's 
action, and the SOC and SSOC provided him with additional 60-
day periods to submit more evidence.  Thus, the Board finds 
that the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist, 
including the requirements set forth by Dingess and Vasquez-
Flores have been satisfied.

The Board finds that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Rather, it appears further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran. See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


II.  Increased Rating Claim

A.  Applicable Law

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  Additionally, 38 C.F.R. § 4.10 provides that the basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decision based upon a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the disability level and any changes in the condition.

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's cervical spine claim, the Board 
notes that the Rating Schedule and diagnostic codes regarding 
diseases and injuries of the spine were amended effective 
September 26, 2003, prior to the filing of the Veteran's 
request for an increased rating.  The present appeal is 
therefore governed by the current General Rating Formula for 
Diseases and Injuries of the Spine.  

For the pertinent Diagnostic Codes (DCs) 5235 to 5243 (unless 
DC 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome based on incapacitating 
episode), a 100 percent rating is warranted when there is 
unfavorable ankylosis of the entire spine.  A 50 percent 
rating is warranted when there is unfavorable ankylosis of 
the entire thoracolumbar spine.  A 40 percent rating is 
warranted when there is unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 30 percent rating is warranted 
when there is forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine. 

A 20 percent rating is warranted when there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Finally, a 10 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height. 

The new rating criteria also include the following 
provisions:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the cervical spine is 340 degrees and 
of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine 
is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due 
to pressure of the costal margin on the abdomen; dyspnea 
or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.

Under Diagnostic Code 5243 (regarding intervertebral disc 
syndrome (IVDS)), a 60 percent disability rating is warranted 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is warranted when there are incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks during the past 12 months.  A 20 percent 
rating is warranted when there are incapacitating episodes 
having a total duration of at least two weeks, but less than 
four weeks during the past 12 months.  A 10 percent rating is 
warranted when there are incapacitating episodes having a 
total duration of at least one week, but less than two weeks 
during the past 12 months.  

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician.  An evaluation can be had either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining separate evaluations of the chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities under 38 C.F.R. § 
4.25, whichever method results in the higher evaluation.

It should also be noted that, when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range-
of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

The Veteran contends that he is entitled to a rating in 
excess of 10 percent for his service-connected cervical spine 
disability.  Service connection for osteoarthritis of the 
cervical spine was granted in an August 1970 rating decision.  
A 10 percent disability evaluation was assigned under 38 
C.F.R. § 4.71a, DC 5003, in effect from February 19, 1970, 
the day after the Veteran's separation from service.  

The Veteran filed a request for an increased rating in August 
2005, and the April 2006 rating decision that denied an 
increase is the subject of this appeal.  As previously 
mentioned, the diagnostic codes pertaining to diseases and 
injuries of the spine have been amended since the initial 
August 1970 rating decision.  Thus, his disability was rated 
under DC 5242 in the April 2006 rating decision.  

The Board will first review the medical evidence for the 
rating period on appeal.

The Veteran was afforded a VA examination in September 2005.  
He reported upper back pain that began in service with no 
specific injury and increased over time.  Currently, he 
reported constant pain across his upper back bilaterally at 
the level of the shoulder blades, with no radiation to the 
arms or legs.  He stated he used a wheelchair for all 
mobility, even around the house.  The examiner noted the 
wheelchair use seemed to be related to severe leg weakness 
and hip pain.  He wasn't receiving any treatment for his 
upper back, but took acetaminophen for pain.  He had pain 
flares 3 times per month for 3 to 5 days each, with no 
significant change in function.  The Veteran was retired.  On 
physical examination, the Veteran had flexion to 45 degrees 
with pain at the extreme, extension to 20 degrees with pain 
from 10 degrees, lateral flexion to the right to 35 degrees 
with pain from 25 degrees, lateral flexion to the left to 10 
degrees with pain at 10 degrees, and rotation to the right 
and left to 60 degrees with pain at the extreme.  There was 
no additional limitation following repetitive range of motion 
testing, and the examiner estimated no additional loss of 
range of motion on repetition or due to pain.  

In July 2006, the Veteran sought treatment at the Tucson 
VAMC, stating that 6 days ago, he woke up with spasms in his 
back and current had upper back pain and numbness in his left 
fingers.  Pain was at a level of 8 out of 10.  He was 
instructed to refrain from certain activities, take pain 
medication and use heat pads.  

In another VAMC note dated the same day, the Veteran stated 
he had a stiff neck after sleeping in front of a cooler 3 
nights ago.  He had used a cool pack without relief, but a 
heat pad helped.  The left fourth and fifth digits were numb, 
but his neck pain was better.  On examination, there was 
tenderness in the left side of the lower cervical spine, and 
decreased range of motion.  The left hand grip was also 
decreased.  X-rays of the cervical spine were ordered and 
showed severe degenerative changes.  Therefore, an MRI was 
ordered, which revealed multi-level degenerative changes.  

In August 2006, the Veteran agreed to undergo physical 
therapy for a TENS and traction unit for his cervical spine 
as well as a home exercise program.  At several physical 
therapy appointments in September, he reported neck pain at a 
level of 2 out of 10.  The pain level decreased after each 
physical therapy session.

In October 2006, the Veteran was instructed how to use 
cervical traction at home to reduce swelling and numbness in 
the left hand.  However, he continued to have swelling and 
numbness of the left hand that started with the neck pain in 
July 2006, and in April 2007, he saw a neurologist at the 
VAMC to determine the etiology of the hand condition.  The 
neurologist opined that the left hand symptoms were the 
result of a diabetic nerve infarct, or a compressed nerve, 
though less likely.  Moreover, the doctor stated that the 
left hand symptoms were not likely related to the Veteran's 
neck pain.  

The Veteran also began having symptoms radiating from his 
hand up to his elbow.  Doctors assessed ulnar neuropathy 
versus cervical radiculopathy.  However, in August 2007, an 
EMG showed no evidence of cervical radiculopathy and 
confirmed severe ulnar neuropathy.  

The Veteran was afforded a second VA examination in September 
2007.  He stated he had last worked as a letter carrier for 
the U.S. Postal Service in 1985, and that he had stopped 
working by choice.  He reported that he did not use any 
braces or ambulatory aids for his cervical spine.  He had 
pain 3 days a week at a level of 3 or 4 out of 10, with 
flares up to once a week.  The pain started in June 2006 with 
numbness radiating into the left fingers.  He had an EMG in 
August 2007 that showed ulnar neuropathy.  In the past 12 
months, the Veteran had physical therapy, a TENS unit, and 
ultrasound for his neck.  He reported no incapacitating 
episodes.  On physical examination, there was no tenderness 
to palpation, no muscle spasm, and manual muscle strength 
testing was 5 out of 5.  Range of motion testing showed 
flexion to 40 out of 40 degrees, extension to 40 out of 40 
degrees, right lateral rotation to 30 out of 40 degrees, left 
lateral rotation to 40 out of 40 degrees, right lateral 
flexion to 20 out of 25 degrees, and left lateral flexion to 
20 out of 20 degrees.  There was some pain at motion 
extremes.  The examiner assessed cervical spine multi-level 
degenerative disc disease and degenerative joint disease.  An 
EMG was conducted and was negative for cervical 
radiculopathy.  The examiner also noted no weakness, 
fatigability, or incoordination.  

A letter from the Veteran's son was received by the RO in 
January 2007.  The letter stated that in June 2006, the 
Veteran woke up to extreme shoulder and neck pain, and 
radiating numbness down the length of his left arm into the 
fingers.  The son stated that he had difficulty helping the 
Veteran get into his shirts without causing pain to his 
fingers, that the Veteran had lost strength in the left 
thumb, and that he was unable to use his left hand due to 
pain, not even to support himself while moving from one chair 
to another.  Moreover, even with physical therapy, the 
Veteran had lost some movement in his neck.  

Based on the foregoing, the Board finds that the evidence 
fails to support a rating in excess of 10 percent for a 
cervical spine disability.  

The range of motion tests from September 2005 and September 
2007, described above, do not meet the criteria for the next 
higher rating category of 20 percent under the General Rating 
Formula for Diseases and Injuries of the Spine for Diagnostic 
Codes 5235 to 5243.  The September 2005 test showed flexion 
to 45 degrees with a combined range of motion of 230 degrees, 
while the September 2007 test showed flexion to 40 degrees 
and a combined range of motion of 190 degrees.  Thus, the 
preponderance of the evidence shows that flexion has been 
significantly greater that 30 degrees and combined range of 
motion has been greater than 170 degrees, and the evidence 
does not more nearly reflect the criteria for the 20 percent 
evaluation.  Therefore, the 10 percent rating is the 
appropriate evaluation.  38 C.F.R. § 4.7.

Next, the Board has considered whether a rating in excess of 
10 percent is warranted under Diagnostic Code 5243 based on 
incapacitating episodes.  As previously mentioned, DC 5243 
deals with Intervertebral Disc Syndrome, which can include 
degenerative disc disease.  However, in order to meet the 
criteria for a compensable rating under this diagnostic code, 
the veteran must show that a physician ordered bed rest to 
treat the disorder.  In this case, the Veteran has not 
claimed any incapacitating episodes, nor are there any 
physician's orders or other evidence in the claims file that 
his doctors did, indeed, prescribe bed rest.  Therefore, he 
does not meet the criteria for a higher rating under DC 5243.  

As stated above, the Board must consider whether the 
competent evidence establishes any additional functional 
limitation due to factors such as pain, weakness, 
incoordination or fatigability such that the Veteran's 
disability picture is more nearly approximated by the next 
higher rating category.  See 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca, 8 Vet. App. at 206-07 (1995).  

The Veteran in this case reported that he took pain 
medication in order to tolerate his cervical neck pain.  
However, while there was some objectively demonstrated pain 
on motion during the September 2005 and September 2007 VA 
examinations, the overall evidence fails to show that such 
pain resulted in additional functional limitation such as to 
enable a finding that the Veteran's disability picture most 
nearly approximates the next-higher 20 percent evaluation 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  Indeed, both VA examiners noted no additional 
functional limitation on repetition or due to pain.     
  
The Board has also considered whether any alternate 
diagnostic codes might serve as a basis for an increased 
rating.  In this regard, the RO rated the Veteran's cervical 
spine disability under Diagnostic Code 5242, which addresses 
degenerative arthritis.  This code is related to DC 5003, 
which also addressed degenerative arthritis.  In this case, 
the maximum evaluation possible under DC 5003 is 10 percent, 
as only one major joint or group of minor joints is involved 
in this claim.  There are no other applicable codes available 
for consideration.  

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this case, there is no 
evidence of any radiculopathies, neurological deficits or 
neuralgias related to the Veteran's cervical spine 
disability.  Indeed, cervical radiculopathy was ruled by an 
August 2007 EMG, and a VAMC neurologist opined that the 
Veteran's left hand symptoms were not related to his neck 
pain in April 2007.  Thus, an additional separate rating is 
not applicable here.  

In conclusion, the evidence does not support an evaluation in 
excess of 10 percent for the Veteran's cervical spine 
disability for any portion of the rating period on appeal.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, supra, at 54-56 (1990).

In addition to the foregoing, the Board has considered 
whether the Veteran's service-connected osteoarthritis of the 
cervical spine warrants an increased rating on an extra-
schedular basis.  The governing criteria for the award of an 
extra-schedular rating call for a finding that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked inference with employment 
or frequent periods of hospitalization, as to render 
impractical the application of the regular schedular 
standards.  In these instances, the RO is authorized to refer 
the case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for assignment of an extra-
schedular evaluation commensurate with average earning 
capacity impairment.  38 C.F.R. § 3.321(b)(1). 


In this case, frequent hospitalization has not been shown.  
Further, the Veteran retired voluntarily in 1985.  Moreover, 
the Court has held that, "if the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the claimant's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral is required."  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Thus, the evidence does 
not indicate that application of the regular schedular 
standards is rendered impracticable, and referral for 
consideration of an extra-schedular evaluation under 38 
C.F.R. § 3.321 is not warranted.


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for osteoarthritis of the cervical spine is denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


